            Case 3:20-cv-03866-JCS Document 13-1 Filed 06/17/20 Page 1 of 3




 1   WALTER RILEY, SBN 95919                        JAMES DOUGLAS BURCH, SBN 293645
     LAW OFFICE OF WALTER RILEY                     National Lawyers Guild
 2   1407 Webster Street, Suite 206                 558 Capp Street
 3   Oakland, CA 94612                              San Francisco, CA 94110
     Telephone: (510) 451-1422                      Telephone: (415) 285-5067 x.104
 4   Facsimile: (510) 451-0406                      Email: james_burch@nlgsf.org
     Email: walterriley@rrrandw.com
 5                                                  Attorneys for Plaintiffs
     DAN SIEGEL, SBN 56400                          ANTI POLICE-TERROR PROJECT,
 6
     ANNE BUTTERFIELD WEILLS, SBN 139845            COMMUNITY READY CORPS,
 7   JANE BRUNNER, SBN 135422                       AKIL RILEY, IAN McDONNELL, NICO
     SONYA Z. MEHTA, SBN 294411                     NADA, AZIZE NGO, and JENNIFER LI
 8   EMILYROSE JOHNS, SBN 294319
     ANDREW CHAN KIM, SBN 315331
 9
     SIEGEL, YEE, BRUNNER & MEHTA
10   475 14th Street, Suite 500
     Oakland, California 94612
11   Telephone: (510) 839-1200
     Facsimile: (510) 444-6698
12
     Email: danmsiegel@gmail.com;
13   abweills@gmail.com;
     janebrunner@hotmail.com;
14   sonyamehta@siegelyee.com;
     emilyrose@siegelyee.com;
15
     chankim@siegelyee.com
16
17                             UNITED STATES DISTRICT COURT
18                          NORTHERN DISTRICT OF CALIFORNIA
19
20
21
22
23
24
25
26
27
28


     APTP v. City of Oakland, No. 3:20-cv-03866-JCS
     [Proposed] Order Granting Plaintiffs’ Application for a Temporary Restraining Order and/or
     Order to Show Cause for Preliminary Injunction - 1
            Case 3:20-cv-03866-JCS Document 13-1 Filed 06/17/20 Page 2 of 3




 1   ANTI POLICE-TERROR PROJECT,                  ) Case No. 3:20-cv-03866-JCS
     COMMUNITY READY CORPS, AKIL                  )
 2   RILEY, IAN McDONNELL, NICO NADA,             ) [PROPOSED] ORDER GRANTING
 3   AZIZE NGO, and JENNIFER LI, on behalf        ) PLAINTIFFS’ APPLICATION FOR A
     of themselves and similarly situated         ) TEMPORARY RESTRAINING ORDER
 4   individuals,                                 ) AND/OR ORDER TO SHOW CAUSE AND
                                                  ) FOR PRELIMINARY INJUNCTION
 5               Plaintiffs,                      )
      vs.                                         )
 6
                                                  )
 7   CITY OF OAKLAND, OPD Police Chief            )
     SUSAN E. MANHEIMER, OPD Sergeant             )
 8   PATRICK GONZALES, OPD Officer                )
     MAXWELL D’ORSO and OPD Officer               )
 9   CASEY FOUGHT,                                )
10                                                )
                 Defendants.
                                                  )
11         Having considered all material filed in support of and in opposition to Plaintiffs’
12   Application for a Temporary Restraining Order and/or Order to Show Cause for Preliminary
13   Injunction, and having considered the arguments of counsel, and good cause appearing:
14
           IT IS HEREBY ORDERED that Plaintiffs’ Application for a Temporary Restraining Order
15
     and/or Order to Show Cause for Preliminary Injunction is GRANTED.
16         Defendants and all persons acting with them or under their control including law
17   enforcement agencies responding as mutual aid to the City of Oakland are forbidden from
18
     engaging in the following actions:
19
20         1.     Using tear gas or any other chemical weapons against persons taking part in a

21                protest or demonstration;

22         2.     Firing rubber bullets or similar projectiles at persons taking part in a protest or

23                demonstration;

24         3.     Firing flash bang grenades at persons taking part in a protest or demonstration;

25         4.     Failing to maintain their body worn cameras in the “on” position while engaged in

26                policing public protests and demonstrations;

27         5.     Failing to display their name and department badges while engaged in policing

28                public protests and demonstrations; and
           6.     Kettling persons taking part in or observing public protests and demonstrations.

     APTP v. City of Oakland, No. 3:20-cv-03866-JCS
     [Proposed] Order Granting Plaintiffs’ Application for a Temporary Restraining Order and/or
     Order to Show Cause for Preliminary Injunction - 2
            Case 3:20-cv-03866-JCS Document 13-1 Filed 06/17/20 Page 3 of 3




 1
 2         IT IS SO ORDERED.
 3
 4         Dated: June         , 2020              _____________________________
                                                   Hon. Joseph C. Spero
 5                                                 UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     APTP v. City of Oakland, No. 3:20-cv-03866-JCS
     [Proposed] Order Granting Plaintiffs’ Application for a Temporary Restraining Order and/or
     Order to Show Cause for Preliminary Injunction - 3
